Citation Nr: 0521910	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  02-11 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a neck disorder, 
including cervical neuropathy, C8-T1.

4.  Entitlement to service connection for a right arm and 
hand disorder, including ulnar nerve entrapment and cubital 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1979 to January 
1985.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.


REMAND

The Board of Veterans' Appeals (Board) has preliminarily 
reviewed the issues on appeal and first notes that all of the 
veteran's claims are based on an alleged personal assault 
that occurred during active service, when she was grabbed by 
the neck by a fellow service member and struck repeatedly on 
the neck and face.  Although the veteran's original claim 
identified the assault as having occurred in Guam in 1983 or 
1984, beginning with her November 2001 notice of 
disagreement, the veteran has more recently indicated that 
the assault took place in November 1982.  This coincides with 
a November 1982 in-service hospitalization, a summary of 
which is contained within the record.  Most importantly, 
while the basis for the admission is reportedly for an 
overdose with "pills," physical examination of the 
veteran's head revealed soft tissue trauma and contusions 
about both eyes and the upper lip, and several abrasions were 
noted about the anterior neck.  The cause of these findings 
is not indicated, but the Board finds that they are 
consistent with the attack as alleged by the veteran.  

In addition, the veteran has asserted that an investigation 
was undertaken by the Navy with respect to the assault, and 
while the RO has made several efforts to obtain documentation 
in the possession of the Navy relating to the alleged 
incident, the veteran's representative has correctly noted 
that the RO's March 2004 request for this information 
referred to the date of the incident as between late 1983 and 
early 1984, and not November 1982, as more recently 
maintained by the veteran.  

Finally, although the record does not reflect a current 
diagnosis of PTSD, it does contain medical evidence of 
diagnoses of depression, cervical neuropathy and right ulnar 
nerve entrapment.  

Thus, based on all of the above, the Board finds that one 
more effort should be made to contact the Naval Criminal 
Investigative Service to obtain any documentation in its 
possession regarding the alleged assault, making sure to 
identify the assault as having occurred on or about November 
20, 1982.

The veteran should also be afforded appropriate examinations 
to determine whether it is at least as likely as not that her 
depression, a neck disorder, including cervical neuropathy, 
C8-T1, and a right arm and hand disorder, including ulnar 
nerve entrapment and cubital tunnel syndrome are related to 
any incident during service.  

Accordingly, this case is remanded for the following action:

1.  The Naval Criminal Investigative 
Service should again be contacted and 
requested to provide any documentation in 
its possession regarding the alleged 
assault, making sure to identify the 
assault as having occurred on or about 
November 20, 1982.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any 
depression.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  The 
examiner should be requested to state 
whether it is at least as likely as not 
that any current diagnosis of depression 
is related to any incident in service.

3.  The veteran should be afforded any 
appropriate VA examination to determine 
the nature and etiology of any neck 
disorder, including cervical neuropathy, 
C8-T1, and any right arm and hand 
disorder, including ulnar nerve 
entrapment and cubital tunnel syndrome.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.  The 
examiner should be requested to state 
whether it is at least as likely as not 
that any neck disorder, including 
cervical neuropathy, C8-T1, and/or any 
right arm and hand disorder, including 
ulnar nerve entrapment and cubital tunnel 
syndrome, are related to any incident 
during service.

4.  After the completion of any 
development deemed appropriate (including 
additional VA medical evaluation with 
respect to PTSD) in addition to that 
requested above, the issues of 
entitlement to service connection for 
PTSD, depression, a neck disorder, 
including cervical neuropathy, C8-T1, and 
a right arm and hand disorder, including 
ulnar nerve entrapment and cubital tunnel 
syndrome should be readjudicated.  If the 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




